Opinion
Per Curiam,
The judgment of sentence of the Court of Quarter Sessions of Bucks County is affirmed on the opinion of President Judge Biester, as reported in 23 Pa. D. & C. 2d 304, with the additional statement that bail was entered by defendant on February 12, 1959, for his appearance at the next session of court.
It is ordered that said defendant appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with his sentence or any part thereof which had not been performed at the time the appeal was made a supersedeas.